            CASE 0:21-cv-00413-PAM-HB Doc. 61 Filed 05/03/21 Page 1 of 16




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    Lamplighter Village Apartments LLLP, 1023
    Grand Avenue LLC, 1708 and 1712 Grand              Civil No. 21-cv-0413 (PAM/HB)
    Avenue LLC, 1947 Grand Avenue LLC, 231
    Dayton Avenue LLC, 707 and 711 Grand
    Avenue LLC, Alton-SHN, LLC, Alton-
    NFLP, LLC, and Alton-HRG, LLC, Highland                    PRETRIAL
    Ridge, LLLP, Lucas Goring, Madison LLC,                SCHEDULING ORDER
    Oaks Union Depot LLC, Minnehaha Avenue
    Apartments, LLC, Oxford Apartments LLC,
    Plaza, LLLP, Rockwood Place, LP,
    Wellington-NFLP, LLC, Wellington-PFP,
    LLC, Wellington-SHN, LLC, Woodstone
    Limited Partnership, and Yea Thao,

                        Plaintiffs,

    v.

    City of St. Paul,

                        Defendant.


          Pursuant to Rule 16 of the Federal Rules of Civil Procedure and the Local Rules of

this Court, and in order to secure the just, speedy, and inexpensive determination of this

action, the following schedule shall govern these proceedings.

          This schedule may be modified only upon formal motion and a showing of good

cause as required by Local Rule 16.3.1 Counsel must promptly notify the Court of

developments in the case that could significantly affect the case management schedule.


1
        Parties who agree to seek a modification of this Scheduling Order may do so by
filing a stipulation and proposed order on ECF, and submitting a Word version of the
proposed order by email to chambers. In such case, they need not file a formal motion;
        CASE 0:21-cv-00413-PAM-HB Doc. 61 Filed 05/03/21 Page 2 of 16




       The Court expects the parties and their counsel to work cooperatively throughout

this litigation to narrow the issues in dispute, and to use reasonable, good faith and

proportional efforts to preserve, request, identify and produce relevant information and

resolve disputes.

       The parties are also reminded that Magistrate Judge Bowbeer’s Practice Pointers,

which are periodically revised, are available on the United States District Court for the

District of Minnesota’s website (mnd.uscourts.gov). All parties are expected to be

familiar with and adhere to these Practice Pointers, including any variances from the

Local Rules.

PLEADINGS

       1.      Any motion that seeks to amend or supplement the pleadings or to add
               parties, must be filed and served on or before August 23, 2021.

       2.      Any motion that seeks to amend or supplement the pleadings must include
               a redlined version reflecting the changes contained in the proposed
               pleading. (See Fed. R. Civ. P 15(a) and Local Rule 15.1.)

       3.      The moving party may file a reply memorandum as a matter of right in
               connection with a motion for leave to amend a pleading if the other side
               argues that the amendment would be futile. In such case, the initial motion
               and supporting papers must be filed no less than 21 days before the hearing
               date, and the reply must be filed no more than 7 days after the other side
               files its response arguing futility. To anticipate this expanded briefing
               schedule, the parties must discuss during the required pre-motion meet-and-
               confer whether the other side intends to argue futility. The total word count
               for the opening and reply memoranda may not exceed 12,000 words unless
               otherwise authorized. If the other side does not argue futility, no reply will


however, the stipulation must still meet the requirements of Local Rule 16.3, including
but not limited to a showing of good cause. The parties are further reminded that even if
they stipulate to a modification of the Scheduling Order, they should not assume the
Court will grant their request.


                                              2
     CASE 0:21-cv-00413-PAM-HB Doc. 61 Filed 05/03/21 Page 3 of 16




          be permitted without leave of Court. See Non-Dispositive Motions ¶ 3
          below.

FACT DISCOVERY

    The following deadlines and limitations will govern fact discovery in this case:

    1.    The parties must make their initial disclosures required by Rule 26(a)(1) on
          or before May 14, 2021. By agreement of the parties, documents identified
          by category and location pursuant to Fed. R. Civ. P. 26(a)(1)(A)(ii) must be
          produced on or before June 4, 2021.

    2.    Fact discovery must be commenced in time to be completed on or before
          January 28, 2022.

    3.    Written discovery.

          a.     Plaintiffs as a group may serve no more than a total of 25
                 interrogatories on Defendant, and Defendant may serve no more
                 than a total of 25 interrogatories on Plaintiff as a group (“Party
                 Interrogatories”). Any interrogatory directed to all Plaintiffs shall be
                 considered as one Party Interrogatory. Each individual Plaintiff may
                 serve no more than 5 interrogatories on Defendant, and Defendant
                 may serve no more than 5 interrogatories on each individual
                 Plaintiff. (“Individual Interrogatories”) Notwithstanding the
                 foregoing, in no event may either side serve more than 50
                 interrogatories total (i.e., Party Interrogatories and Individual
                 Interrogatories combined). Interrogatories shall be counted in
                 accordance with Rule 33(a).

          b.     No more than 30 document requests shall be served by each side.

          c.     No more than 30 requests for admissions shall be served by each
                 side. A reasonable number of requests for admissions that are
                 directed solely to the authenticity or genuineness of documents will
                 not count toward this limit.

          d.     The parties are reminded that Fed. R. Civ. P. 26(b)(1) provides that
                 discovery must be both relevant to any party’s claim or defense and
                 proportional to the needs of the case, considering, inter alia, the
                 importance of the issues at stake in the action and the importance of
                 the discovery in resolving those issues, as well as whether the
                 burden or expense of the proposed discovery outweighs its likely
                 benefit. Accordingly, requests must be tailored and specific to the


                                         3
 CASE 0:21-cv-00413-PAM-HB Doc. 61 Filed 05/03/21 Page 4 of 16




           issues, and general requests for “all relevant documents” do not meet
           these criteria.

           At the same time, Fed. R. Civ. P. 34(b)(2) requires that a responding
           party must “state with specificity the grounds for objecting to the
           request, including the reasons” and that the objection “must state
           whether any responsive materials are being withheld on the basis of
           that objection. An objection to part of a request must specify the
           part and permit inspection of the rest.” Boilerplate or general
           objections that do not clearly communicate whether and to what
           extent the scope of the response is more limited than the scope of the
           request do not meet these criteria.

4.   Fact Depositions.

     a.    Each side may take no more than 20 fact depositions, including
           Rule 30(b)(6) and non-party depositions. All depositions, including
           Rule 30(b)(6) depositions, must be completed prior to the deadline
           for the completion of fact discovery.

     b.    The parties expect that most, if not all, depositions will take place in
           the Twin Cities. If any deponents reside outside the Twin Cities, the
           parties will work in good faith to agree on an appropriate deposition
           location. The parties further agree that depositions may take place
           virtually to the extent required by the ongoing COVID 19 pandemic.
           The parties will meet and confer in good faith regarding the format
           and platform for remote depositions. Absent a specific showing why
           a remote deposition would not be practicable in a particular instance,
           the parties’ desire to take depositions in person will not, in and of
           itself, constitute good cause to extend the deadlines set forth herein.

     c.    The parties will serve 30(b)(6) notices of deposition in accordance
           with Federal Rule of Civil Procedure 30(b)(6).

     d.    The parties are expected as discovery progresses to discuss possible
           additional agreements concerning issues that, if addressed early,
           could make deposition discovery more cost-effective and avoid
           costly and time-consuming disputes.

5.   Electronically stored information (ESI). The parties do not currently
     anticipate significant discovery of electronically stored information
     (“ESI”). They have agreed that if they have not already done so, they will
     immediately send their clients an appropriate litigation hold memorandum.
     The parties further agree that they will exchange and negotiate agreed-upon


                                   4
        CASE 0:21-cv-00413-PAM-HB Doc. 61 Filed 05/03/21 Page 5 of 16




             custodian lists and search term lists to effectuate the searching and
             production of relevant, non-privileged electronic discovery. The parties will
             also meet and confer regarding the form of production of ESI. The parties
             will work together in good faith to resolve any ESI issues cooperatively as
             they appear throughout the course of discovery.

             Any disputes that cannot be resolved through a good faith meet and confer
             process must be brought promptly to the Court for resolution so that such
             disputes do not impede the progress of discovery and the parties’
             compliance with the deadlines established by this Order.

      6.     Claims of Privilege or Protection as Attorney Work Product.

             a.     The parties agree to follow the procedure set forth in Fed. R. Civ. P.
                    26(b)(5)(B) regarding information produced in discovery that is
                    subject to a claim of privilege or protection as trial-preparation
                    material. The production of privileged or work-product protected
                    documents, electronically stored information (“ESI”) or information
                    whether inadvertent or otherwise, is not a waiver of the privilege or
                    protection from discovery in this case or in any other federal or state
                    proceeding. This Order shall be interpreted to provide the maximum
                    protection allowed by Federal Rule of Evidence 502(d). Nothing
                    contained herein is intended to or shall serve to limit a party’s right
                    to conduct a review of documents, ESI or information (including
                    metadata) to segregate privileged and/or protected information
                    before production.

             b.     Unless otherwise ordered, the parties are not obligated to include on
                    their privilege logs documents, communications, or other materials
                    that came into existence on or after the date that Plaintiffs’ first
                    complaint was filed in this action.

                    Privilege logs must be provided by the producing party on within 45
                    days of the production from which documents were withheld, or by
                    the deadline for the completion of fact discovery, whichever is
                    earlier.

PROTECTIVE ORDER AND HANDLING OF SEALED DOCUMENTS IN
CONNECTION WITH MOTIONS

      By agreement of the parties, a protective order has been entered in this case to

govern the handling of confidential information produced in discovery. (ECF No. 58.)



                                            5
        CASE 0:21-cv-00413-PAM-HB Doc. 61 Filed 05/03/21 Page 6 of 16




If a dispute arises regarding whether that protective order should be modified, and that

dispute cannot be resolved through a good faith meet and confer, the dispute should be

submitted to the Court as soon as possible in accordance with the procedures governing

non-dispositive motions.2 In the interim, however, absent extraordinary circumstances,

any otherwise discoverable information that a producing party believes should be covered

by the proposed modifications may not be withheld on the basis that the modifications

have not yet been adopted. Instead, the information must be produced to opposing

counsel, but it may be designated for restricted review in accordance with the proposed

modifications if there is a good faith basis for doing so. Opposing counsel must comply

with the interim restricted designation for such information until the Court resolves the

dispute concerning the protective order. At that time, the producing party must re-

produce and re-designate the documents if necessary to conform to the Court’s ruling.

       The parties are reminded that Local Rule 5.6 governs the filing of documents

under seal in this case.

       If a party intends to file in connection with a motion a document the party believes

in good faith is not confidential but which has been designated by another party as


2
       Parties who agree to a modification of the protective order may submit a
stipulation with the proposed modified order to the Court without a motion and do not
need to comply with Local Rule 7.1(b). If they agree that the order should be modified
but disagree as to the details of the modification, they may still submit it by stipulation
and proposed order, provided they clearly set forth their respective positions/proposed
language on the terms as to which they disagree. In either case, they should provide a
Word version of the proposed order by email to chambers. However, if they disagree
about whether the protective order should be modified at all, the onus is on the party
seeking modification to seek relief from the Court by motion or, if the parties agree,
through the IDR process.


                                              6
         CASE 0:21-cv-00413-PAM-HB Doc. 61 Filed 05/03/21 Page 7 of 16




confidential or protected, the party intending to file the document is encouraged to meet

and confer with that party concerning the designation of the document and if necessary to

follow the procedures set forth in the protective order to challenge the designation of the

document, to the extent practicable, before the party’s submission is due.

       If a party files a document under seal in connection with a motion or other matter

to be heard by the undersigned, counsel must provide the Court with a courtesy copy of

each sealed document either in hard copy or on a CD, thumb drive, or similar electronic

storage media. The confidential information (i.e., the information that was redacted from

the publicly filed document) must be highlighted in yellow on the courtesy copy. The

sealing of entire pleadings, memoranda of law, exhibits, and the like is strongly

discouraged; however, in the rare event that an entire document is filed under seal, the

courtesy copy of that document must so note. The courtesy copies must be delivered to

the Court no later than the next business day after the documents are e-filed.3

       A joint motion for sealing filed pursuant to Local Rule 5.6 must not only set forth

the justification(s) for continued sealing but must, to the extent practicable, identify with

specificity the portion or portions of each document for which the parties seek continued

sealing. That a document was designated as confidential under a protective order cannot

be the sole reason to support continued sealing. If a redacted public version of any such

document has not already been filed, or if further good faith review by the party who



3
 The parties are advised to contact the chambers of the undersigned during the pandemic
regarding whether courtesy copies will be required for any motion or other matter
submitted to the undersigned. The parties should contact the chambers of the District

                                              7
        CASE 0:21-cv-00413-PAM-HB Doc. 61 Filed 05/03/21 Page 8 of 16




asserts confidentiality reveals that some of the previously redacted material does not

require sealing, the parties must cooperate to prepare and file a redacted version of that

document, and must refer to it in the joint motion for sealing.

EXPERTS

       1.     Disclosure of the identities of expert witnesses under Rule 26(a)(2)(A), the
              full disclosures required by Rule 26(a)(2)(B) (including the written report
              prepared and signed by each expert witness), and the full disclosures
              required by Rule 26(a)(2)(C), must be made as follows:

                   Identification by Plaintiff on or before February 25, 2022.
                   Rule 26(a)(2)(B) and 26(a)(2)(C) disclosures by Plaintiff on or
                   before March 18, 2022.

                   Identification by Defendant on or before April 22, 2022.
                   Rule 26(a)(2)(B) and 26(a)(2)(C) disclosures by Defendant on
                   or before June 3, 2022.

                   Rebuttal expert identities and disclosures on or before June 24, 2022.

       2.     Expert discovery, including depositions, must be completed by July 15,
              2022.

NON-DISPOSITIVE MOTIONS

       Except where the parties and the Court have agreed to handle a dispute through

Informal Dispute Resolution (see below), all non-dispositive motions must be scheduled,

filed, and served in compliance with the Electronic Case Filing Procedures for the

District of Minnesota and with Local Rules 7.1 and 37.1. The required “meet and

confer” must be meaningful and must include attempts to do so through personal contact,

rather than solely through correspondence. Unless a non-dispositive motion is


Judge for guidance regarding the submissions of courtesy copies in connection with
matters heard by the District Judge.

                                             8
        CASE 0:21-cv-00413-PAM-HB Doc. 61 Filed 05/03/21 Page 9 of 16




unopposed, it must be scheduled for hearing prior to filing by calling the Courtroom

Deputy/Judicial Assistant for Magistrate Judge Bowbeer, even when all parties are in

agreement that no hearing is required.4 If the moving party does not intend to file the

motion promptly after receiving a hearing date from the Court, it must notify the other

side in writing of the hearing date and the nature of the anticipated motion. Counsel are

advised not to notice additional motions for hearing on an already existing hearing date

without first contacting the Court for permission to do so.

       The parties must promptly bring disputes to the Court through its procedures for

resolving non-dispositive motions where the parties have not been able to resolve those

disputes through a diligent, good faith meet-and-confer process. In other words, simply

because this Scheduling Order establishes a deadline for filing a particular type of non-

dispositive motion does not mean the Court will automatically deem any motion brought

by that deadline to have been timely filed. The Court will consider whether the relief

sought by the motion is likely to impact the parties’ ability to meet the other deadlines in

this Order and whether it appears that with the exercise of diligence, the motion could

have been brought sooner.

       1.     All non-dispositive motions and supporting documents, other than those
              seeking to amend or supplement the pleadings or relating to expert
              discovery, must be filed and served on or before February 11, 2022. This
              includes motions relating to fact discovery and motions to amend this
              Scheduling Order. The Court reminds the parties that, except in
              extraordinary circumstances, they must obtain a hearing date for a motion


4
       If the parties are in agreement that no hearing is necessary, that agreement must be
clearly stated in the notice of motion. If the Court agrees, it will file an order canceling
the hearing and stating its intention to take the motion under advisement on the papers.

                                              9
 CASE 0:21-cv-00413-PAM-HB Doc. 61 Filed 05/03/21 Page 10 of 16




     to amend this Scheduling Order BEFORE the deadline that they wish to
     amend expires. (See LR 16.3(d).)

2.   All non-dispositive motions and supporting documents that relate to expert
     discovery must be filed and served on or before July 29, 2022.

3.   Reply Memoranda: For any non-dispositive motion other than a motion to
     amend the pleadings as to which the other side argues futility, the moving
     party must obtain leave of Court before filing a reply memorandum. Leave
     shall be sought by filing and serving a short letter explaining the need for a
     reply and identifying the issue or issues to be addressed. The proposed
     reply must not be filed with the letter. No response to the letter may be
     filed unless the Court requests it. If the Court grants leave to file a reply,
     the reply must be filed and served no later than four days after the filing of
     the response to which it is directed unless the Court sets a different
     deadline. Unless otherwise authorized, the reply memorandum may not
     exceed 1,750 words, including footnotes, and the total word count for the
     opening and reply memoranda may not exceed 12,000 words.

4.   Discovery Motions:

     a.     Before any formal motion relating to discovery (i.e., where the
            parties have not agreed to IDR) is scheduled or filed, either party
            may request a telephone conference with the Court. Any request for
            a telephone conference must be made well in advance of the
            anticipated filing deadline for any motion. The purpose of this call is
            to explore narrowing the discovery dispute, ensure that the parties
            have fully complied with their obligations to meet and confer, and to
            discuss the most efficient way to brief disputed issues. The party
            shall request the telephone conference by submitting a short email to
            bowbeer_chambers@mnd.uscourts.gov (copying all counsel),
            describing the discovery dispute and indicating when the parties
            would be available for a conference call. No attachments are
            permitted. The Court will then schedule a conference call unless it
            appears that the call would not be a good use of the parties’ or the
            Court’s time, or that the Court’s schedule cannot accommodate a call
            within a reasonable time.

     b.     Local Rule 37.1 governs the form of discovery motions. Counsel
            must adhere to the Rule; however, they should also take care to
            prepare their documents to offer a clear presentation of the discovery
            dispute in an efficient and effective way. The status of each dispute
            should be clear to the Court without having to cross-reference


                                    10
        CASE 0:21-cv-00413-PAM-HB Doc. 61 Filed 05/03/21 Page 11 of 16




                     multiple exhibits. Arguments should be precise and should be
                     grounded in the current Federal Rules of Civil Procedure governing
                     discovery, including recent amendments. To the extent a burden is
                     asserted, support for this position must be included. One suggested
                     approach is set forth below:

                      Insert the actual discovery request

                      Insert the actual response and objections

                      Insert position after meet and confer to make clear any compromise
                      positions offered by either side

                      Legal argument

                      Specific relief sought

                     Upon good cause shown by letter request pursuant to Local Rule
                     7.1(f)(1)(D), the Court will give a party leave to exceed the word
                     limits for its memorandum if the additional words will help avoid
                     the need for the Court to cross-reference multiple exhibits. The
                     letter should reference this Scheduling Order.

INFORMAL DISPUTE RESOLUTION (IDR)

       If the meet and confer required by Local Rule 7.1 is not successful in resolving a

dispute concerning a non-dispositive issue between the parties, the parties to the dispute

should, prior to scheduling any non-dispositive motion, meet and confer regarding

whether the issue may be resolved through Informal Dispute Resolution (IDR) with the

magistrate judge. If all parties to the dispute do not agree to submit the dispute through

the IDR process, the “moving party” (i.e., the party seeking relief from the Court) must

proceed by formal motion. If the parties agree to submit the dispute through the IDR

process, the “moving party” must file on CM/ECF a letter representing that the parties

wish to engage in IDR, and setting forth (1) the well-defined issue to be resolved,



                                               11
        CASE 0:21-cv-00413-PAM-HB Doc. 61 Filed 05/03/21 Page 12 of 16




(2) the party’s position on the issue, and the factual and legal basis for that position, and

(3) a clear bullet-point summary of the relief sought. Within three business days after the

“moving party’s” letter is submitted, each responding party must file a letter confirming

its agreement that the dispute may be resolved through IDR and setting forth its position

on the merits of the dispute. For purposes of this process, a letter that is filed after

4:30 p.m. Central Time will be considered as having been submitted the following day.

Because of the short turn-around time for the IDR process, the parties’ IDR letters must

also be emailed to chambers (bowbeer_chambers@mnd.uscourts.gov) at the same time

they are filed.

       The subject line of each letter must include the name of the case and the case

number, and must clearly denote that the letter pertains to an IDR request. In addition,

the subject line of the “moving party’s” initial letter must state the date (no earlier than

three days following the date the responsive letter is due) by which the parties would like

to be heard. Each letter may not exceed five (5) pages, single-spaced, and may include

no more than three (3) exhibits. The letter may include a concise discussion of legal

authorities, but the magistrate judge will not review lengthy briefs or voluminous

exhibits, as the purpose of the IDR process is to reduce the time and expense associated

with the resolution of non-dispositive issues that may arise during the pretrial process.

The magistrate judge will request additional exhibits or authorities if needed, and may in

its discretion conclude that the issue should instead be submitted by formal motion.

       The “moving party” will be responsible for contacting chambers to request a date

and time for a telephone conference, and will coordinate that date with the responding


                                              12
        CASE 0:21-cv-00413-PAM-HB Doc. 61 Filed 05/03/21 Page 13 of 16




party or parties. At least one (1) attorney for each party knowledgeable about each

disputed issue must participate in the conference, but no more than two (2) attorneys for

each party to the dispute may participate.

       If the magistrate judge agrees that the dispute is appropriate for informal

resolution, she will read the written submissions, hear counsel’s arguments at the

conference, and issue her decision at the conclusion of the conference or shortly

thereafter. There will be no transcript or other recording of the IDR conference call;

however, the magistrate judge’s order on the dispute will be reflected in a minute entry

on CM/ECF, and is enforceable by the same means and to the same extent as if it had

been rendered at the conclusion of formal motion practice.

       In view of the absence of formal briefing, the lack of any transcript or recording of

the conference call, and the fact that the minute entry will not discuss the reasoning

underlying the magistrate judge’s decision, the decision of the magistrate judge on an

issue submitted through the IDR process is final and cannot be appealed to the District

Judge or preserved for the Court of Appeals, nor can a party revive the issue by filing a

formal motion. In other words, by agreeing to submit a dispute to IDR, the party is

agreeing to live with the decision the magistrate judge renders on that dispute at the

conclusion of the IDR process.

DISPOSITIVE MOTIONS

       All dispositive motions must be served and filed, together with all supporting

documentation, on or before August 19, 2022. All dispositive motions shall be

scheduled, filed and served in compliance with the Order regarding dispositive motion


                                             13
        CASE 0:21-cv-00413-PAM-HB Doc. 61 Filed 05/03/21 Page 14 of 16




practices in cases assigned to District Judge Paul A. Magnuson by contacting the

Courtroom Deputy for District Judge Paul A. Magnuson, at (651) 848-1150. Counsel are

given notice that six (6) to eight (8) weeks advance notice is necessary to place a

dispositive motion on the calendar.

       Notwithstanding the provisions of Local Rules 7.1(c)-(d), the following

procedures shall apply to the dispositive motion5 practice in this case:

       1.     The moving party shall first contact the Courtroom Deputy to secure a
              hearing date at least 42 days in the future. Once the moving party has
              secured a hearing date, it shall promptly file a notice of motion informing
              all parties of the nature of the motion and the date, time, and location of the
              hearing.

       2.     The moving party shall serve and file the following documents at least
              42 days before the scheduled hearing: (a) motion, (b) memorandum of law,
              and (c) affidavits and exhibits. The party shall provide the Court with two
              (2) hard copies of its memorandum and one (1) copy of any affidavits and
              exhibits.

       3.     The responding party shall serve and file the following documents at least
              21 days before the hearing: (a) memorandum of law, and (b) affidavits and
              exhibits. The party shall provide the Court with two hard copies of its
              memorandum and one copy of any affidavits and exhibits.


5
        The following are deemed dispositive motions under this Order: motions for
preliminary or permanent injunctive relief; motions to dismiss, for judgment on the
pleadings, or for summary judgment; motions to certify a class action; motions to exclude
expert testimony under Daubert v. Merrill Dow Pharmaceuticals, Inc., 509 U.S. 579
(1993), and/or Federal Rule of Evidence 702; motions to remand or transfer; and motions
to compel arbitration. Absent permission of the Court, a party moving for a temporary
restraining order must file and serve its motion papers, in addition to the Summons and
Complaint, on the proposed-enjoined party before the Court will entertain the motion.
A motion for a temporary restraining order is not subject to the 42-day rule set forth
below; rather, the Courtroom Deputy will advise the parties of the hearing date and
briefing schedule. All motions for injunctive relief and motions to exclude expert
testimony will be handled without live witness testimony absent advance permission
from the Court.


                                             14
        CASE 0:21-cv-00413-PAM-HB Doc. 61 Filed 05/03/21 Page 15 of 16




       4.     The moving party may serve and file a reply memorandum of law at least
              14 days before the hearing. A reply memorandum shall not raise new
              grounds for relief or present matters that do not relate to the response, and
              the party shall provide the Court with two hard copies of its memorandum
              and one copy of any affidavits and exhibits.

       5.     Parties are discouraged from providing the Court with notices of electronic
              filing, word-count certificates, and certificates of service.

       6.     If the Court sua sponte cancels the hearing or continues the hearing date, all
              subsequently filed motion papers must be served as if the original hearing
              date were still in effect, unless otherwise directed by the Court.

       7.     Parties need not meet and confer, as required under Local Rule 7.1(a), in
              advance of filing a dispositive motion, although they are encouraged to do
              so to attempt to narrow the issues presented to the Court.

       Notwithstanding the foregoing, no party may file a motion for summary judgment

before all discovery has been completed without first obtaining permission from the

undersigned. Permission shall be sought by electronically filing a letter of no more than

three (3) pages briefly setting forth the basis for the motion, whether discovery relating to

the issue or issues to be addressed by the motion is complete, and why judicial efficiency

would be served by allowing the motion to proceed at this time. The other party or

parties may file brief letters in support of or in response to the request within 5 days.

Denial of a request for permission to file an interim dispositive motion shall not be taken

as an indication of the Court’s view about the merits of the proposed motion.

       All other provisions in Local Rule 7.1 are unaffected by this Order and remain

applicable, including the word limitations in Rule 7.1(f).

SETTLEMENT CONFERENCE

       The Court will conduct a status conference by telephone conference bridge in this

matter on September 1, 2021 at 9:00 a.m. Central time, to discuss the parties’ progress

                                              15
        CASE 0:21-cv-00413-PAM-HB Doc. 61 Filed 05/03/21 Page 16 of 16




in discovery and prospects for settlement, including whether and, if so, when a settlement

conference with the Court would be productive. Chambers will circulate conference

bridge information a few days before the call. Counsel must meet and confer on these

topics in advance of the call, and must submit a joint update letter no later than August

30, 2021. The letter should include the names of those who will participate in the status

conference.

       The Court may sua sponte schedule status conferences or settlement conferences

to explore options for alternative dispute resolution. In addition, the Court may, in its

discretion, contact the parties ex parte to discuss settlement, or may consider joint or ex

parte requests that the Court schedule a settlement conference or otherwise assist in

settlement negotiations. The content of any such ex parte communication shall be strictly

limited to the topic of settlement and shall not touch on any matter that may come before

the magistrate judge for a ruling. The Court will treat such ex parte settlement

communications as confidential unless otherwise advised.

TRIAL

       This case shall be ready for a jury trial on October 19, 2022. The anticipated

length of trial is 6 days.



Dated: May 3, 2021                         s/Hildy Bowbeer
                                           HILDY BOWBEER
                                           United States Magistrate Judge




                                             16
